Citation Nr: 0946379	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  05-40 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Marine Corps from 
September 1961 to September 1966 followed by periods of 
active duty for training (ACDUTRA) in October 1993 and 
January 1994 and numerous periods of inactive duty training 
(INACDUTRA) in the Army Reserves beginning in February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Roanoke, Virginia regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's service 
connection claim for left ear hearing loss, among other 
claims.

The Veteran indicated in his January 2005 notice of 
disagreement that he objected to the determination regarding 
his service connection claim for left ear hearing loss only.  
Therefore, only the instant claim is before the Board for its 
consideration.

This matter was remanded for additional development and 
adjudication in the Board's June 2008 decision.

The Veteran reported experiencing right ear hearing loss and 
left ear tinnitus that were related to his service in an 
August 2008 VA audiological examination.  These inferred 
claims for service connection are referred to the RO for 
initial development and adjudication.


FINDING OF FACT

The Veteran's pre-existing left ear hearing loss was 
aggravated by his active duty for training service in the 
Army Reserves.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left 
ear hearing loss have been met.  38 U.S.C.A. §§ 101(24), 
1110, 1111, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid a veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his instant claim.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) 
ACDUTRA means, in pertinent part, full-time duty in the Armed 
Forces performed by Reserves for training and full-time duty 
as members of the Army National Guard or Air National Guard 
of any State.

Eligibility for VA benefits is governed by statutory and 
regulatory provisions that define an individual's legal 
status as a veteran of active military, naval, or air 
service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 
3.6.  The term veteran means a person who served in the 
active military, naval, or air service and who was discharged 
or released under conditions other than dishonorable.  38 
C.F.R. § 3.1(d). T he term veteran of any war means any 
veteran who served in the active military, naval, or air 
service during a period of war.  38 C.F.R. § 3.1(e).  Title 
38 of the United States Code authorizes the Secretary of 
Veterans Affairs to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  38 U.S.C.A. 
§ 501(a)(1).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as organic diseases of the 
nervous system are presumed to have been incurred in service 
if such manifested to a compensable degree within one year of 
separation from service. This presumption applies to veterans 
who have served 90 days or more of active service during a 
war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing loss status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation will not be conceded where the pre-existing 
condition underwent no increase in service.  38 C.F.R. § 
3.306(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).


Left Ear Hearing Loss Service Connection Claim

The Veteran contends that his service connection claim for 
left ear hearing loss should be granted as he had no hearing 
problems upon entrance into the Reserves in 1975 and that the 
disability emerged after using the "driving and firing range 
for approximately four years."

The Veteran's August 1961 Marine Corps entrance and August 
1966 discharge examinations were negative for any relevant 
abnormalities and his accompanying audiological examinations 
were within normal limits.  His remaining service treatment 
records for this period of service were negative for any 
relevant abnormalities.

A December 1974 Army Reserves entrance examination was 
negative for any relevant abnormalities.  The Veteran denied 
experiencing hearing loss in an accompanying Report of 
Medical History (RMH) and reported that he worked in a shoe 
factory prior to enlistment.  The results of his entrance 
audiological examination are as follows:

Hertz	500	1,000	2,000	4,000
Left		45	   45	         35	    15

Left ear hearing loss was noted in a March 1979 promotion 
examination.  The Veteran reported decreased hearing acuity 
as a result of acoustic trauma sustained 10 years ago in a 
July 1984 RMH.  An October 1994 examination noted hearing 
loss and the Veteran reported hearing loss in his 
accompanying RMH.  The results of audiological testing 
conducted during the October 1994 examination were as 
follows:

Hertz	500	1,000	2,000	3,000	4,000	
Left	 	50	55	35	45	45

Service personnel records document a variety of periods of 
ACDUTRA and INACDUTRA throughout the course of the Veteran's 
Reserves service.  There were no such periods of service 
between his discharge from Marines Corps active duty and 
February 1975.  The Veteran's Army Reserves service ended in 
approximately 1994.

An August 2003 VA treatment note shows that the Veteran 
attributed his left ear hearing loss to an "industrial 
accident".  This incident had reportedly occurred 35 years 
ago.

At a September 2003 VA audiological consultation, the Veteran 
reported experiencing decreased hearing for the past 20 years 
after an accident with a sandblaster.  Audiometric testing 
suggested flat moderate to severe left ear hearing loss.  
Left ear word recognition scores were noted to be poor.  
Normal middle ear function was recorded and a speech stinger 
was negative.  

A June 2004 private audiological examination reflected the 
Veteran's reports of gradually worsening left ear hearing 
since the 1970s.  His reported military noise exposure 
included the firing weapons with his right hand without 
hearing protection.  After service, he reported working as a 
sales person and as a custodian without exposure to noise.  
Recreational noise exposure or an ear injury were denied.  
His reported functional impairments included difficulties 
hearing speech clearly in the left ear.  Physical examination 
was within normal limits.  Word recognition scores were 36 
percent in the left ear.  Pure tone audiometry test results 
were as follows:

Hertz	500	1,000	2,000	3,000	4,000	
Left	 	60	55	50	60	65

Following this June 2004 examination, a diagnosis of 
bilateral hearing loss with left worse than right was made.  
This diagnosis was based upon the Veteran's subjective 
reports of longstanding hearing difficulties and the 
objective audiometric test results.

A VA audiology examination was performed in August 2008.  The 
Veteran reported difficulty hearing, particularly when the 
speaker was at a distance or when there was background noise 
present.  Military noise exposure included noise from diesel 
engines and noise from firearms.  Post-service noise exposure 
included exposure to noise from a sandblaster in either 1969 
or 1970.  Recreational noise exposure was denied.  Physical 
examination noted normal middle ear pressure and compliance.  
Pure tone auditory thresholds were as follows:

Hertz	500	1,000	2,000	3,000	4,000
Left	 	60	60	55	70	70

Following this examination and a review of the Veteran's 
claims file, a diagnosis of moderate to severe left 
sensorineural hearing loss was made.  The examiner noted that 
the Veteran's left ear hearing loss was first documented in 
December 1974 and that subsequent audiograms document 
worsening hearing that was most likely aggravated by his 
service.  It was not possible to determine whether his 
initial left ear hearing loss was caused by acoustic trauma 
incurred in service or if the loss resulted from the incident 
with the sandblaster as no audiograms were completed between 
1969 and 1974.

A second VA audiology examination was performed in June 2009 
and reflected the Veteran's reports of left ear hearing loss.  
He reported working in food service during his Marine Corps 
service and driving trucks for food service while in the Army 
Reserves.  Physical examination revealed visible tympanic 
membranes and tympanometry was within normal limits.  
Ipsilateral acoustic reflexes were absent in the left ear.  
Left ear word recognition scores were 16 percent.  Pure tone 
audiometry test results were as follows:

Hertz	500	1,000	2,000	3,000	4,000
Left	 	55	60	60	70	75

Following this examination and a review of the Veteran's 
claims file, a diagnosis of left ear hearing loss was made.  
The examiner opined that it was less likely than not that the 
Veteran's Reserves duty would cause the drop in hearing seen 
in the left ear when the same change was not occurring in the 
right ear.  In addition, the onset of this condition appeared 
to have occurred sometime between 1966 and 1974 and was 
consistent with his reports of being involved in an 
industrial accident in either 1969 or 1970.  However, the 
examiner opined that his left ear hearing loss was more 
likely than not aggravated by service with the originating 
cause of a greater loss dating back between 1966 and 1974.

The Veteran is not entitled to the presumption of soundness 
for his left ear hearing loss as the condition as defined by 
VA regulations was noted on his May 1974 Army Reserves 
entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.385.  
In order for service connection for this condition to be 
awarded, this pre-existing disability must have worsened or 
been aggravated during ACDUTRA service.

The October 1994 audiological examination demonstrated 
worsened left ear hearing loss, particularly at the 4000 
Hertz level.  Both the August 2008 and June 2009 VA 
audiological examinations attributed the worsening of the 
Veteran's left ear hearing loss to aggravation incurred 
during his reserve service.  The only reported cause of the 
aggravation was noise exposure during his periods ACDUTRA and 
INACDUTRA.  Hence the aggravation is attributable to injury 
during these periods.  No specific finding that this worsened 
hearing loss was due to the natural progression of the 
disease was made in either examination, or elsewhere.  The 
Veteran has credibly and competently reported a worsening of 
his left ear hearing loss during his reserve service and his 
claim is supported by the clinical evidence.

All elements to support a grant of service connection on the 
basis of an aggravation of a pre-existing condition have been 
met.  Entitlement to service connection for left ear hearing 
loss is therefore granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


